PER CURIAM.
This cause has been twice argued orally, and has been fully considered, with the aid of elaborate and exhaustive briefs. We have all reached the conclusion that there is no reversible error shown by the record, and that the conclusions of the lower court are sustained by the evidence. The decrees appealed from are therefore affirmed, both on the appeals and the cross-appeal. The appellants are taxed with the costs of the appeals, and the cross-appellants with the costs of the cross-appeal. Affirmed.